Allow
me, Sir, to express the congratulations of the
Government of Panama on your election to preside
over this historic session of the General Assembly.
I would like to congratulate warmly the
Secretary-General for the dedicated manner in which
he has undertaken the difficult task of reforming the
United Nations so as to ensure that it will be able to
address the challenges of the twenty-first century.
I wish to express my special thanks in particular
to the outgoing President of the General Assembly,
Mr. Jean Ping, for his efforts in leading the
consultations and reflections in order to attain
agreement and, in particular, for placing his trust in the
delegation of Panama in order to facilitate this process.
The United Nations was conceived on a
fundamental premise, that of the legal equality of
States, which at the time was more of an aspiration
than a reality. However, much progress has been made
on the path towards building a world where the power
of reason, justice and dialogue settle disputes between
nations and not military or economic power.
My country can confirm that the United Nations
and the international community have created effective
instruments and institutions to ensure that equality
prevails over the deep divide between the
industrialized countries and the developing countries.
Panama has gained full control of its territory and
recovered the Canal thanks to its visionary leaders, but
also to a large extent due to the implementation of the
principles of international law that the United Nations
has staunchly defended and through the support of the
international community.
Panama can never remain indifferent to the
destiny of the Organization. As one of the signatories
of the Charter and beneficiary of its institutions,
Panama understands the need to adapt the Organization
to the reality of our time. The formulas used for
bringing this adaptation about must focus on increased
participation of States in the Organization’s decisions
and must aim at the full legal equality of all States, an
aspiration that has yet to become a reality, but which,
nevertheless, remains the mainstay of the United
Nations.
We cannot afford to delay in bringing about a
radical change in the rules that currently govern
economic relations among States, because, while in the
United Nations we are slowly progressing towards
equality and agreement, the world is rushing towards
an abyss of inequality and disagreement.
Despite the efforts undertaken by a number of the
least developed countries to adapt their institutions to
models that were supposed to help reduce inequalities,
practice has shown that there is no one-size-fits-all
solution that can be applied across the board to all
countries. Indeed, the application of rigid solutions has
contributed rather to a further widening of the gap
between countries.
Amid such uncertainty concerning our public
development policies, unforeseeable events — natural
disasters, epidemics and, currently, the rising price of
oil, an indispensable driver of production and
15

growth — have completely altered the balance of
foreign and domestic affairs. Moreover, it is unclear
whether the negative impact those events have had on
our economies will vanish automatically once the
phenomena that have created them disappear. Indeed, it
appears that we are caught in a vicious and hopeless
circle: the differences that have led us to accept urgent
changes have, in turn, created more difference and
greater resentment in the least developed countries,
with more failed States and therefore greater insecurity
in the global village.
The price of oil for non-producing countries has
further deepened that divide, as it takes away from the
resources necessary for their development. To give an
example, over the past three years the cost of net
imports of oil for Panama has shown a 250 per cent
increase. That is the situation for the majority of the
countries in our region, as well as for those in other
continents, with very few exceptions. Countries like
ours that are net importers of oil have to produce more
in order to export more and thereby to be able to
import the same number of barrels of oil.
Rising oil prices are due to the sharp increase in
demand by the major consumers, which have not
adopted effective policies to reduce their dependency
on hydrocarbons.
Even more serious is the fact that fuel prices have
risen so dramatically and have wreaked such havoc in a
number of countries they threaten to create political
instability and provoke economic crises.
It is only with the technical and financial
cooperation of developed countries — in particular in
the field of energy — that we can achieve the transfer
of technologies that can help us to produce cleaner and
cheaper energy. As a signatory to the Kyoto Protocol,
Panama has submitted projects with clearly identified
requests for financing that deserve to be supported by
multilateral funding institutions and by those countries
that cause the greatest pollution.
Energy dependency is compounded by the
difficulties that countries face in importing technology
and holding on to their human resources, in particular
the most qualified among them. Workers that have
migrated to richer countries send home financial
remittances that can temporarily supplement the
income generated by our national economies but that,
in the long term, prevent us from exploiting our most
important asset — our most highly qualified human
resources. Those workers contribute to the innovative
growth that our nations require. The result is the
accumulation of innovative capital and productive
labour in the most developed countries, with a
corresponding impoverishment of countries most in
need of those resources, generating yet greater
divergence and more inequalities. In other words, the
exodus of human capital, while providing a source of
currency in the short term hampers our countries’ long-
term development.
Our countries must be able to compete even in
the absence of a level playing field. We must as a
priority put an end to tariff barriers to trade, which
prevent developing countries from putting their
products on the markets of rich countries and from
having access to better technology, not only productive
but also information technology.
As a result of the widening gap with regard to
access to technology, our countries have fallen behind
in their efforts to advance and to ensure the well-being
of their people. Moreover, it has served to perpetuate
the differences in living conditions between developed
countries and those that are still struggling to emerge
from underdevelopment.
The situation is similar with regard to the
obstacles that impede access to basic medicines to
improve public health in areas as sensitive as AIDS
and malaria. Those obstacles take the form of patents
that grant quasi-monopolistic powers to the
pharmaceutical companies that produce those
medicines.
In addition, the already devastating differences
that exist between States are even greater than the
statistics currently show, using simplistic and rigid
criteria such as per capita income, which does not
accurately reflect reality. Forty per cent of the
Panamanian population lives below the poverty line,
but we are nevertheless statistically designated as a
medium- to high-income country and therefore our
access to external aid is very limited. Figures provide
only a lifeless snapshot of a country. Behind that, or
perhaps in spite of that, there is a human reality: that of
men, women and children who suffer from hunger and
constraints. Those people are not even aware of the
existence of the United Nations, but they are fully
entitled to the benefits of modernity. Instead, their way
of life is being relentlessly handed down from one
generation to the next.
16

The international community has demonstrated
great resolve in the fight against terrorism and
insecurity and it is prepared to make even further
sacrifices, if necessary. However, it is time to
recognize that hunger and poverty also undermine the
internal security of our countries and endanger
democracy. It appears that the world only responds to
headlines, but every day poor countries suffer from
misfortunes and constraints that do not produce
headlines for the tragic reason that the international
community seems indifferent in some cases or has
quite simply resigned itself to them.
There is no point in asking a developing country
to rectify so many deficiencies within a reasonable
time frame if it cannot even have access to funds on
more favourable and predictable terms than those
currently being offered by the international capital
market.
Improving the quality of life of our citizens — a
goal that the United Nations has set itself — depends
on the increasing use of physical and financial capital,
as well as the national labour force, in activities that
generate growth and promote innovation. The material
well-being of our societies will be achieved when more
people work and each of those workers is more
productive.
Our countries are not begging for favours. What
we are demanding is a more level playing field. The
markets of industrialized countries are blocked by
protectionist tariffs and by non-tariff barriers, which
impede access to them by the rest of the world. The
most developed countries pursue agricultural policies
that seriously exacerbate poverty in developing
countries. For one thing, their domestic production
receives billions of dollars in subsidies. The surplus
thus created is then dumped on world markets at prices
that significantly reduce the income of the traditional
exporting countries.
Therefore Panama welcomes the commitment of
the United States of America, announced last week
from this very rostrum by its President, to eliminate all
subsidies that — as he himself recognized — have
created poverty in many countries. If all those
countries that subsidize their products to the detriment
of free trade were to adopt here a similar commitment
and to implement it swiftly, then the United Nations
would have solid grounds to celebrate its sixtieth
anniversary as an historic and highly significant
occasion.
For its part, Panama reiterates today that the
canal linking the Atlantic and Pacific Oceans will
remain open and secure, demonstrating the high degree
of efficiency to which the international community is
accustomed. We have analysed the needs of
international trade and, aware of Panama’s role in the
era of globalization, we shall take a definitive decision
on the canal’s extension through a national referendum.
Our countries should not be condemned to
stagger from one crisis to the next. By emphasizing the
need to combat the alarming levels of poverty and
abject poverty, humankind’s collective conscience will
emerge in favour of development and progress. This
Organization was created at the end of the cruelest war
of all times in order to protect humankind from the
horrors of a similar conflict and to ensure that peace
and harmony would prevail throughout the world.
Panama welcomes the progress that has been
made towards that goal and rejects any attempt to delay
the application of peaceful solutions to regions that
continue to suffer a high level of political tension that
seriously endangers peace. That is our vision of the
inequalities of a society founded on the principles of
the twentieth century, and an expression of cautious
optimism about the opportunities to blaze a new trail
for the benefit of our people, who want to leave their
fears behind and to attain the dreams that all are
entitled to simply by virtue of being alive.